Case: 17-30908       Document: 00514601292         Page: 1    Date Filed: 08/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                   FILED
                                      No. 17-30908
                                                                               August 15, 2018
                                                                                Lyle W. Cayce
                                                                                     Clerk
JOHN DOE SMITH, Officer, Through his Curator, John Doe Jones,

               Plaintiff – Appellant,

v.

DERAY MCKESSON; BLACK LIVES MATTER; JOHNETTA ELZIE;
BLACK LIVES MATTER NETWORK, INCORPORATED;
#BLACKLIVESMATTER; ALICIA GARZA; PATRISSE CULLORS; OPAL
TOMETI,

               Defendants – Appellees.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:17-CV-429


Before JOLLY, ELROD, and WILLETT, Circuit Judges.
PER CURIAM:*
       Officer John Doe Smith brought this lawsuit after someone shot and
injured him and other officers in an ambush. The shooter is not a defendant
in this case. The defendants here are Black Lives Matter and several of its
partners and leaders, whom Smith alleges are liable for the injuries he


       * Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in Fifth Circuit Rule 47.5.4.
    Case: 17-30908    Document: 00514601292     Page: 2   Date Filed: 08/15/2018



                                 No. 17-30908
sustained. According to Smith, the shooter “followed and mimicked” a Black
Lives Matter activist. The district court dismissed the case for failure to state
a plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
After consideration of the complaint, district court opinion, briefs, and
applicable law in this matter, we conclude that no reversible error occurred.
See Fed. R. Civ. P. 8(a)(2). The district court’s judgment is AFFIRMED.




                                       2